Citation Nr: 1113794	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  09-23 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an effective date earlier than November 26, 2007, for the award of increased special monthly compensation (SMC) benefits pursuant to the provisions of 38 U.S.C.A. § 1114(r)(2) (West 2002).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which awarded SMC benefits pursuant to the provisions of 38 U.S.C.A. § 1114(r)(2), effective February 11, 2008.  The Veteran filed a timely appeal disagreeing with the effective date awarded.  

In March 2010, the RO issued a second rating decision assigning an earlier effective date of November 26, 2007, based on a determination that benefits would have been payable from this date but for an error in the prior decision, consistent with 38 C.F.R. § 3.400(k).  

Previously, in January 2008, the Board had issued a decision finding that a January 1980 RO rating decision, which denied special monthly compensation under 38 U.S.C. § 1114(r)(2) was not clearly and unmistakably erroneous.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that an effective date earlier than November 26, 2007, is warranted for the award of SMC benefits pursuant to the provisions of 38 U.S.C.A. § 1114(r)(2).

The initial issue in this matter concerns the question of when the Veteran filed the present claim of entitlement to SMC benefits under 38 U.S.C.A. § 1114(r)(2).  In this regard, the claims file contains extensive VA treatment records for the period beginning June 2004.  Prior to June 2004, by comparison, the claims file contains VA admission and discharge notices, but not the associated treatment records.  As these outstanding VA records may constitute an informal claim, they are potentially pertinent to the appeal.  Accordingly, the RO should attempt to obtain complete copies of the Veteran's VA treatment records for the period prior to June 14, 2004, to ascertain whether any treatment records may constitute an informal claim.  See 38 C.F.R. § 3.400(o).

Accordingly, the case is REMANDED for the following action:

1. After completing any initial development deemed warranted based upon a review of the entire record,  the RO should make as many attempts as necessary to obtain all of the Veteran's outstanding VA treatment records, to particularly include all records prior to June 14, 2004.  

All records obtained must be associated with the claims file.  Further, all attempts to procure any identified records must be documented in the claims file and, if any records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After completing the requested action, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claim in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


